Citation Nr: 0837437	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-24 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

Whether there was clear and unmistakable error (CUE) in the 
July 5, 1973 rating decision which denied entitlement to 
service connection for claimed heart disease characterized as 
a heart murmur.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1969 to April 22, 
1973, and from July 2, 1973 to December 1979.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The veteran provided testimony before the undersigned 
Veterans Law Judge via videoconferencing in September 2008; a 
transcript is of record.

The veteran filed his initial claim on April 23, 1973, the 
day after separation from his initial period of service.  The 
VARO denied the veteran's initial claim for service 
connection for heart disease claimed as a heart murmur after 
his first period of service on July 5, 1973. That is the 
decision on which this appeal is brought.  In the meantime, 
he had reentered active service on July 2, 1973 and served 
for the second period until December 11, 1979. 

It is noted, however, that in 1980, after his second period 
of service, the VARO issued a perfunctory confirmation of the 
prior 1973 denial in that regard.  That latter decision has 
not been considered by the VARO or fully raised by the 
veteran and his representative in the context of the current 
appeal, is not inextricably intertwined therewith, and is not 
part of the consideration herein.  

During the course of the current appeal, the VARO granted 
service connection for residuals, status right total knee 
replacement.  This action fully resolves that pending 
appellate issue.  

Service connection is also in effect for bilateral hearing 
loss, for which a 10 percent rating is assigned; tinnitus, 
for which a 10 percent rating is assigned; and hemorrhoids 
and an appendectomy scar, for which noncompensable ratings 
are assigned.

At the time of the hearing, the veteran and his 
representative specifically indicated that if the issue here 
on appeal was not granted, the case should be referred back 
to the VARO for initial consideration on the issue of whether 
new and material evidence has been submitted to reopen the 
prior final denial of service connection for a heart murmur.  
The attention of the VARO is called thereto for appropriate 
consideration.



FINDING OF FACT

The July 5, 1973 rating decision was based on the aggregate 
evidence available at the time, on the law and evidence then 
of record, and constituted a reasonable exercise of rating 
judgment.



CONCLUSION OF LAW

Clear and unmistakable error is not shown in the 1973 rating 
decision denying entitlement to service connection for heart 
disease claimed as a heart murmur.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist
 
The Court has held that the VCAA is inapplicable to claims of 
CUE in prior RO decisions.  See Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001); Parker v. Principi, 15 Vet. App. 
407, 412 (2002) (expanding the holding in Livesay to include 
claims of CUE in prior RO decisions).

II.  Criteria, Factual Background and Analysis

An unappealed decision of the VARO becomes final and binding 
and is not subject to revision on the same factual basis in 
the absence of CUE.  Previous determinations which are final 
and binding will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 
7111; 38 C.F.R. §§ 3.105, 20.1400.

The United States Court of Appeals for Veterans Claims (the 
Court) has defined CUE as "an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts. It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). 

Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  "To prove the existence of clear 
and unmistakable error as set forth in § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 
1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).

There is a three-part test to determine whether a prior 
decision is the product of CUE: (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); 
Wilson v. West, 11 Vet. App. 383, 386 (1998).

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE). 38 C.F.R. § 3.105(a) (20076).  As the RO's 1973 
rating decision is final in this case, it is subject to 
collateral attack under the theory of CUE.  

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92 
(1995); Russell, 3 Vet. App. at 310; Damrel, 6 Vet. App. at 
242.  The alleged error must be of fact or of law, and when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993), en banc review denied, 6 Vet. App. 162 (1994).

As noted above, the veteran filed his initial claim on April 
23, 1973, the day after separation from his initial period of 
service.  The VARO denied the veteran's initial claim for 
service connection for heart disease claimed as a heart 
murmur after his first period of service on July 5, 1973. 
That is the decision on which this appeal is brought.  In the 
meantime, he had reentered active service on July 2, 1973 and 
served for the second period until December 11, 1979. 

In this case, the veteran does not contend that the RO 
incorrectly applied the statutory and regulatory provisions 
in effect in 1973.  Rather, he and his representative on his 
behalf, contend that the correct facts, as they were known at 
that time, were not fully reviewed by the RO at that time; or 
that due consideration was not given thereto.  That is not 
borne out by the review of the evidence available at that 
time.

Available and before the VARO at the time of the July 1973 
decision were the veteran's service treatment records.  These 
included his entrance examination, dated in October 1968, 
when he specifically checked that he had had scarlet fever or 
erysipelas prior to service.  Blood pressure was 136/84; 
chest X-ray was said to be normal but there are no other 
cardiac findings recorded.

The report of his separation examination in March 1973 refers 
again to a history of scarlet fever which he clarified to say 
had been diagnosed as scarletina at age 10 from which he had 
no residuals  An ECG was normal.  Full cardiac examination 
revealed a heart murmur, a Grade II/VI systolic ejection 
murmur, loudest in the pulmonic area which did not radiate.  
A thorough cardiovascular evaluation including treadmill and 
echocardiogram was undertaken, the entire report from which 
is in the file (and was of record at the time of the 1973 
rating action).  He said he had easy fatigability and some 
shortness of breath.  The results of the testing were 
reviewed, and the examiner opined that these symptoms 
appeared to be due to a lack of conditioning rather than any 
organic heart disability.  Specifically, it was concluded 
that he had a probable congenital bicuspid valve; and while 
it was noted that this had been missed at entrance, this was 
not unusual for the nature of the murmur.  It was 
specifically concluded by the examining cardiologist that he 
had mild aortic insufficiency without significant impairment.

When he filed for benefits in 1973, the veteran claimed to 
have developed heart disease in service.

The rating action of July 5, 1973 concluded that prior to 
discharge, he had been noted to have a systolic murmur.  
Among other conclusions, it was held that such a murmur was a 
constitutional or developmental abnormality, not a disability 
under the law; and service connection was thus not warranted 
for any heart disease.

The above cited three-part test to determine whether a prior 
decision is the product of CUE requires that the correct 
facts, as they were known at the time, were not before the 
adjudicator; that the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and; the 
determination must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, op cit.; Wilson v. West, 11 Vet. App. 383, 
386 (1998).  None of these criteria has been met herein.

Inasmuch as the correct and comprehensive facts, as they were 
known at that time, were before the RO on July 5, 1973; and, 
at that time, the RO correctly applied the statutory and 
regulatory provisions then in effect; and viable, credible 
and sustainable conclusions were reached on the basis of 
those facts; the Board finds that that rating decision is not 
clearly and unmistakably erroneous.  The veteran's claim for 
revision or reversal of that decision must therefore be 
denied.



ORDER

There was no clear and unmistakable error (CUE) in the July 
1973 rating decision which denied entitlement to service 
connection for heart disease claimed as a heart murmur; the 
appeal is denied. 

______________________________________________
V L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


